Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record.  


Reasons for Allowance
Claims 1-17 are allowed.  
The following is an examiner’s statement of reasons for allowance: For claim 1, the prior art fails to teach or fairly suggest a cellular behavior monitoring device that includes a filter membrane extending across the first surface of the well plate and hermetically covering the at least one sample receiving well, the filter membrane having a plurality of pores extending through the filter membrane, the plurality of pores having a dimension exceeding a nutrient dimension and being smaller than a cell dimension and an electrode layer extending across the filter membrane, the electrode layer having a substrate and a plurality of behavior monitoring electrodes spaced-apart from one another in a region of the substrate, the region being aligned with the at least one sample receiving well, the electrode layer having a plurality of apertures distributed across the region, the plurality of apertures having a dimension exceeding the dimension of the plurality of pores, at least some of the plurality of pores being aligned with at least some of the plurality of apertures to allow fluid communication.  These limitations are in combination and in context with the claim as a whole.  
For claim 14, the prior art fails to teach or fairly suggest a method for monitoring changes in behavior of a plurality of cells that includes the step of hermetically covering the plurality of sample receiving wells with a filter membrane having a plurality of nutrient-permeable and cell-impermeable pores and with an electrode layer having a plurality of behavior monitoring electrodes extending across said plurality of sample receiving wells, the electrode layer having at least some apertures aligned with at least some of the nutrient-permeable and cell-impermeable pores of the filter membrane to allow fluid communication.  These limitations are in combination and in context with the claim as a whole.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799